Citation Nr: 1200980	
Decision Date: 01/11/12    Archive Date: 01/20/12

DOCKET NO.  05-17 788	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for an acquired psychiatric disability.

2.  Entitlement to service connection for an acquired psychiatric disability.

3.  Entitlement to service connection for residuals of venereal disease, claimed as impotency.

4.  Entitlement to an earlier effective date than September 18, 2002 for special monthly pension based on the need for aid and attendance.


REPRESENTATION

Appellant represented by:	Allen Gumpenberger



ATTORNEY FOR THE BOARD

Patricia Veresink, Associate Counsel


INTRODUCTION

The Veteran had active duty service from March 1968 to March 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from November 2003 and April 2007 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.  In his substantive appeal, the Veteran requested a Board hearing.  A hearing was scheduled for August 2011 but the Veteran did not report.  Thus, his hearing request is considered withdrawn.  See 38 C.F.R. § 20.702(d) (2011).

The issue of service connection for residuals of venereal disease is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A January 1991 rating decision denied service connection for posttraumatic stress disorder (PTSD); the Veteran never filed a timely notice of disagreement regarding that decision, and no new and material evidence was submitted to VA within the applicable appeal period.

2.  Evidence that relates to an unestablished fact necessary to substantiate the claim and that raises a reasonable possibility of substantiating the claim of service connection for PTSD has been received since the January 1991 rating decision.

3.  The Veteran did not serve in a combat zone. 

4.  The Veteran does not have any verifiable in-service stressors.

5.  The Veteran did not experience symptoms of a chronic psychiatric disability during service or continuous symptoms of a psychiatric disability since separation from service.

6.  The Veteran's psychiatric disabilities are causally related to his post-service 1979 automobile accident. 

7.  The Veteran does not have any current psychiatric disability that is causally or etiologically related to service.  

8.  A February 1997 rating decision denied entitlement to housebound benefits; the Veteran filed a timely appeal of that decision to the Board.  The Board remanded the issue for further development in August 1997 and March 2000 and subsequently denied special monthly pension in May 2002.  

9.  On September 18, 2002, more than one year following the February 1997 rating decision denying housebound benefits, the Veteran submitted new evidence, reopening a claim of entitlement to special monthly pension based on the need for aid and attendance.


CONCLUSIONS OF LAW

1.  The January 1991 rating decision is final.  38 U.S.C.A. § 7105(c) (West 1988), 38 C.F.R. §§ 3.104, 19.129, 19.192 (1990); currently, 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 3.156, 20.302, 20.1103 (2011).  

2.  New and material evidence has been received since the January 1991 denial of service connection for PTSD to reopen the claim.  38 U.S.C.A. §§ 1110, 5103, 5108 (West 2002); 38 C.F.R. §§ 3.156, 3.303 (2011).

3.  The criteria for service connection for an acquired psychiatric disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 1154, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.304 (2011).

4.  The May 2002 Board decision denying special monthly pension based on the need for aid and attendance became final.  38 U.S.C.A. § 7104(b) (West 1991); 38 C.F.R. § 20.1100 (2001); currently, 38 U.S.C.A. § 7104(b) (West 2002); 38 C.F.R. § 20.1100 (2011).  

5.  The criteria for an effective date prior to September 18, 2002 for the award of special monthly pension have not been met.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5110 (West 2002); 38 C.F.R. §§ 3.159, 3.400 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126 (West 2002) and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011), VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

Regarding the claim to reopen, given the favorable disposition of the action here, which is not prejudicial to the Veteran, the Board need not assess VA's compliance with the VCAA in the context of the issue of whether new and material evidence has been submitted to reopen the claim.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

The Veteran's earlier effective date appeal arises from his timely December 2003 disagreement with the November 2003 rating decision assignment of September 18, 2002 as the effective date for special monthly pension.  VCAA notice regarding the service connection claim was furnished to the Veteran in November 2002.  Courts have held that once a benefit is granted the claim is substantiated and further appealable issues such as the effective date are "downstream" issues and therefore, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Therefore, no further notice is needed under VCAA regarding the earlier effective date issue.

The record shows that through VCAA letters dated August 2006 and October 2006 the Veteran was informed of the information and evidence necessary to substantiate the claims for service connection.  The Veteran was also advised of the types of evidence VA would assist in obtaining, as well as the Veteran's own responsibilities with regard to identifying relevant evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).

The United States Court of Appeals for Veterans Claims (Court) decision in Pelegrini v. Principi, 18 Vet. App. 112 (2004) held, in part, that a VCAA notice as required by 38 U.S.C. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim for VA benefits.  Further, the notice requirements apply to all five elements of a service connection claim: 1) veteran status, 2) existence of a disability, 3) a connection between the veteran's service and the disability, 4) degree of disability, and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).    

The VCAA letters to the Veteran were provided in August 2006 and October 2006 prior to the initial unfavorable decision in April 2007.  In this case, the Veteran was advised of the criteria for rating a disability and those governing effective dates of awards in the October 2006 letter, prior to the most recent adjudication by the RO.

The Board also finds that there has been compliance with the VCAA assistance provisions.  The record in this case includes service treatment records, VA examination reports, private treatment records, and lay evidence.  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide the service connection claim, and no further action is necessary.  See generally 38 C.F.R. § 3.159(c).  No additional pertinent evidence has been identified by the Veteran.

The Veteran was afforded VA examinations in January 1997, August 1997, and March 2001.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The Board notes that the examiners were provided with an accurate history, the Veteran's history and complaints were recorded, the examination reports set forth detailed examination findings to include nexus opinions with adequate bases for the opinions, the examination reports are adequate to decide the claims of service connection.  Thus, further examination is not necessary regarding the service connection issue on appeal.

New and Material Evidence Analysis

The Veteran's claim to reopen involves a claim of entitlement to service connection for an acquired psychiatric disability.  Applicable law provides that service connection will be granted if it is shown that the Veteran suffers from a disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

A review of the record shows that a claim of service connection for PTSD was denied in January 1991.  The Veteran did not file a notice of disagreement regarding the January 1991 rating decision Therefore, that decision became final.  38 U.S.C.A. § 7105(c) (West 1988), 38 C.F.R. §§ 3.104, 19.129, 19.192 (1990); currently, 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2011).  The Veteran also did not submit any information or evidence within one year of the January 1991 rating decision to render the decision non-final for VA purposes.  See 38 C.F.R. § 3.156(b) (2011); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2011) (holding that when statements are received within one year of the rating decision, the Board's inquiry is not limited to whether the statements constitute notices of disagreement, but whether they include the submission of new and material evidence under 38 C.F.R. § 3.156(b).).

As a general rule, a claim shall be reopened and reviewed if new and material evidence is presented or secured with respect to a claim that is final.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  When an appellant seeks to reopen a final decision, the first inquiry is whether the evidence presented or secured after the last disallowance is "new and material."  

Under 38 C.F.R. § 3.156(a), new evidence means evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

When determining whether a claim should be reopened, the credibility of the newly submitted evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  In order for evidence to be sufficient to reopen a previously denied claim, it must be both new and material.  If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  Smith v. West, 12 Vet. App. 312 (1990).  Furthermore, material evidence could be "some new evidence [that] may well contribute to a more complete picture of the circumstances surrounding the origin of the Veteran's injury or disability, even where it will not eventually convince the Board to alter its rating decision."  Hodge v. West, 155 F. 3d 1356, 1363 (Fed. Cir. 1998).  If it is determined that new and material evidence has been received, the claim must be reopened and VA may then proceed to the merits of the claim on the basis of all the evidence of record.  The Court has held that there is a very low threshold for reopening claims, stating that the requirements in the regulations that the evidence "raises a reasonable possibility of substantiating the claim" should be read as enabling reopening rather than precluding it.  Shade v Shinseki, 24 Vet. App. 110 (2010).

In this case, the RO originally denied service connection for PTSD in January 1991, finding that the Veteran's PTSD was related to his auto accident and not to service.  The Veteran submitted a claim to reopen in April 2006 and the RO reopened and denied the claim in April 2007.  The present appeal ensued.  Regardless of the RO's determination, the Board is not bound by that determination as to whether the claim should be reopened, and must nevertheless consider whether new and material evidence has been received.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

Since the prior final rating decision in January 1991, VA has received additional evidence, including a VA treatment records showing additional psychiatric disorders as well as lay statements by the Veteran asserting other possible stressors for his PTSD.  This evidence constitutes new evidence as it was not previously submitted to agency decisionmakers.  It is not cumulative or redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened.  

Again, the U.S. Court of Appeals for Veterans Claims (Court) has held that section 3.156(a) "must be read as creating a low threshold" which "suggests a standard that would require reopening if newly submitted evidence, combined with VA assistance and considering the other evidence of record, raises a reasonable possibility of substantiating the claim."  Shade v. Shinseki, 24 Vet. App. 110, 117-18 (2010).  Given this standard, the Board finds that the additional evidence, to include the Veteran's own statements, is new and material within the meaning of 38 C.F.R. § 3.156, warranting reopening of the claim of service connection for an acquired psychiatric disability.



Service Connection - An Acquired Psychiatric Disability

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The Board is to consider all lay and medical evidence as it pertains to the issues.  38 U.S.C.A. § 7104(a) ("decisions of the Board shall be based on the entire record in the proceeding and upon consideration of all evidence and material of record"); 38 U.S.C.A. § 5107(b) (VA "shall consider all information and lay and medical evidence of record in a case"); 38 C.F.R. § 3.303(a) (service connection claims "must be considered on the basis of the places, types and circumstances of his service as shown by service records, the official history of each organization in which he served, his medical records and all pertinent medical and lay evidence"). 

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74   (1997); Layno v. Brown, 6 Vet. App. 465, 469   (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify"). 

The absence of contemporaneous medical evidence is a factor in determining credibility of lay evidence, but lay evidence does not lack credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (lack of contemporaneous medical records does not serve as an "absolute bar" to the service connection claim); Barr v. Nicholson, 21 Vet. App. 303 (2007) ("Board may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms").  In determining whether statements submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, consistency with other evidence, and statements made during treatment.  Caluza v. Brown, 7 Vet. App. 498 (1995). 

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40   (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

The Veteran essentially contends that he has a psychiatric disorder, specifically PTSD, that is due to service.  Although the Veteran originally claimed service connection for PTSD, the medical evidence includes diagnoses of depression, post-concussive syndrome, and others. Thus, the Board has characterized the issue to reflect a broad definition of the claim and will address service connection for PTSD and service connection for any additional psychiatric disabilities.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (a claimant without medical expertise cannot be expected to precisely delineate the diagnosis of his mental illness; he filed a claim for the affliction his mental condition, whatever it is, causes him).

Service connection for PTSD requires:  (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a), (2) a link, established by medical evidence, between current symptoms and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor occurred.  If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  See 38 C.F.R. § 3.304(f).  The provisions of 38 C.F.R. § 4.125(a) require that a diagnosis of a mental disorder conform to the Diagnostic and Statistical Manual, Fourth Edition (DSM-IV).

The Board finds that there is no evidence that the Veteran participated in combat during active service.  With regard to the question of whether the Veteran engaged in combat, the phrase "engaged in combat with the enemy," as used in 38 U.S.C.A. § 1154(b), requires that a Veteran has participated in events constituting an actual fight or encounter with a military foe or hostile unit or instrumentality.  Mere service in a combat area or combat zone does not in itself lead to the conclusion that an individual engaged in combat.  VAOPGCPREC 12-99 (October 18, 1999).

The Veteran's service personnel records reflect that he served during the Vietnam War Era and received several medals; however, the record does not reflect receipt of any combat decorations.  Further, there is nothing in the Veteran's service personnel records or service medical records to show combat service.

As it is not shown that the Veteran engaged in combat, his unsupported assertions of service stressors are not sufficient to establish the occurrence of such events.  Rather, his alleged service stressors must be established by official service records or other credible supporting evidence.  38 C.F.R. § 3.304(f); Cohen v. Brown, 10 Vet. App. 128 (1997); Doran v. Brown, 6 Vet. App. 283 (1994).  The regulatory requirement for "credible supporting evidence" means that "the Veteran's testimony, by itself, cannot, as a matter of law, establish the occurrence of a non-combat stressor."  Dizoglio v. Brown, 9 Vet. App. 163 (1996).

The Veteran has submitted two alleged stressors relating to service.  First, the Veteran claims that while serving in Panama he was jailed and beaten by police or prison guards for seven days in a city jail.  Secondly, the Veteran asserts that while laying in the jungle a large snake crawled over him.  In January 2011, the RO made a formal finding of lack of information required to corroborate the Veteran's stressors. 

Effective July 13, 2010, 38 C.F.R. § 3.304 (f)  was amended to eliminate the requirement for corroborating evidence of a claimed inservice stressor if it is related to the Veteran's "fear of hostile military or terrorist activity." 75 Fed. Reg. 39,843  (2010). The regulatory revision is applicable to claims for service connection for PTSD that were, among other eligibility factors, appealed to the Board of Veterans' Appeals  (Board) before July 13, 2010, but not decided by the Board as of that date. Id.  As such, the Veteran's claim is affected by the amended regulation. However, the Veteran's stressors do not relate to "fear of hostile military or terrorist activity." Accordingly, the regulation as amended does not affect the Veteran's case. 

The Board finds the Veteran's stressors to be not credible.  The Veteran's personnel records and DD form 214 do not indicate any time in jail or non-pay status for a week.  The Veteran has submitted no additional supporting evidence.  As the Veteran does not have any verifiable stressors, service connection for PTSD is not warranted. 

The Veteran's January 1970 separation report of medical history showed no complaints of depression or excessive worry, frequent or terrifying nightmares, frequent trouble sleeping, or nervous trouble of any sort.  The corresponding report of medical examination found the Veteran to be psychiatrically clinically normal.  

The post-service medical evidence does not reflect complaints or treatment related to a psychiatric disability for over nine years following active service.  The Board emphasizes the multi-year gap between discharge from active duty service (1970) and initial reported symptoms related to a psychiatric disability in approximately 1979 (nearly a 10-year gap).  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period of absence of medical complaints for condition can be considered as a factor in resolving claim); see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board's denial of service connection where veteran failed to account for lengthy time period between service and initial symptoms of disability).

The Board acknowledges that the Veteran has a current diagnosis of PTSD, major depressive disorder, and post concussive syndrome.  These diagnoses are related to his car accidents in 1979 and 1984.  In the September 1979 car accident, the Veteran almost lost his left arm, sustained a severe broken right leg, and totally lost the vision in his left eye.  According to a September 1982 private treatment record, the Veteran was first psychiatrically hospitalized in 1981 for a period of six weeks with a diagnosis of depressive reaction with precipitation of a schizophrenic reaction due to the unrelenting stress that he experienced following his injury and long healing process with complications.  

Although the Veteran now claims that his psychiatric problems are due to his experiences during service, these statements were made for the purpose of receiving disability compensation.  Treatment records however consistently show complaints of nightmares related to the accident, as well as medical evidence linking his current psychiatric disabilities to the date of his automobile accident.  Such histories reported by the Veteran for treatment purposes are of more probative value than the more recent assertions and histories given for VA disability compensation purposes.  Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (lay statements found in medical records when medical treatment was being rendered may be afforded greater probative value; statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care).  He did not claim that symptoms of his disorder began in (or soon after) service until he filed his current VA disability compensation claim.  Such statements made for VA disability compensation purposes are of lesser probative value than his previous more contemporaneous in-service histories and his previous statements made for treatment purposes.  See Pond v. West, 12 Vet. App. 341 (1999) (although Board must take into consideration the veteran's statements, it may consider whether self-interest may be a factor in making such statements).

The Board also notes that the Veteran has inconsistently reported his stressors.  The Veteran reported his jail time occurred while he and a friend were taking their wives around and were unexpectedly accused of having a gun in their car.  However in the August 1997 VA examination, the Veteran reported that he was specifically sent to intervene in an incident in which the Panamanians were wielding guns.  Additionally, the Veteran reported during the August 1997 VA examination that while on guard duty he had three rounds fired at him.  The Veteran did not mention this when originally reporting his stressors.  The Board also notes that details of the Veteran's story change.  Originally the Veteran reported in December 1990 that he was forced on the ground with while guns were pointed at his wife.  In another retelling, the Veteran and his friend drove to the police station and went inside while their wives waited in the car.  These inconsistencies in the record weigh against the Veteran's credibility as to the assertion of continuity of symptomatology since service.  See Madden v. Gober, 125 F.3d 1477, 1481 (Board entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence); Caluza v. Brown, 7 Vet. App. 498, 512 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (upholding Board's finding that a veteran was not credible because lay evidence about a wound in service was internally inconsistent with other lay statements that he had not received any wounds in service). 

The Board has weighed the Veteran's statements a and finds his current recollections and statements made in connection with a claim for VA compensation benefits to be of lesser probative value than his previous more contemporaneous in-service history and findings at service separation, the absence of complaints or treatment for years after service specifically until after his 1979 automobile accident, and his previous statements made for treatment purposes.  For these reasons, the Board finds that the Veteran's statements are not credible.

The Board also notes that the Veteran was afforded a VA examination in August 1997.  The examiner accurately reported the Veteran's history and provided a thorough psychiatric examination.  The examiner addressed the Veteran's assertions of stressful events during service, but found that the Veteran's PTSD symptoms had persisted since the accident occurred in 1979.  VA treatment records consistently show the onset of the Veteran's psychiatric disabilities as after the 1979 car accident.  The Veteran's own statements dated April 1997, September 1999, and May 2005 all indicate that his psychiatric problems are related to his fear after the automobile accident.  

The Veteran's alleged in-service stressors are not credible.  The Veteran's service treatment records contain no evidence of complaints, treatment, or diagnosis of any psychiatric symptomatology or disorder.  The Veteran's psychiatric disabilities manifested after the Veteran's 1979 automobile accident.  Treatment records and statements made by the Veteran consistently relate his psychiatric disabilities to the post-service automobile accident.  Therefore, after thorough review and consideration of the evidence of record, the Board finds that a preponderance of the evidence is against the claim.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

Earlier Effective Date - Special Monthly Pension

Under VA laws and regulations, the effective date of an award of compensation based on an original claim shall be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  The award of compensation payable to a Veteran for aid and attendance and housebound benefits will be effective the date of receipt of claim or date entitlement arose, whichever is later (except as provided in 38 C.F.R. § 3.400(o)(2)).  38 C.F.R. § 3.401(a) (2011).  

The Veteran contends that the award of special monthly pension should be effective to 1997 when the Veteran originally submitted a claim for aid and attendance.  A February 1997 rating decision denied entitlement to housebound benefits.  The Veteran filed a timely appeal of that decision to the Board.  The Board remanded the issue for further development in August 1997 and March 2000 and subsequently denied special monthly pension in May 2002.  Generally, all decisions of the Board will be stamped with the date of mailing on the face of the decision.  Unless the Chairman of the Board orders reconsideration, all Board decisions are final on the date stamped on the face of the decision.  

The Board acknowledges that the original attempt to inform the Veteran of the May 2002 decision was unsuccessful.  The letter was returned undeliverable.  However, VA mailed the letter to the Veteran's last known address.  The Veteran had not informed the RO that he had moved.  As the denial was stamped May 2002, Board decision denying special monthly pension based on the need for aid and attendance became final.  38 U.S.C.A. § 7104(b) (West 1991); 38 C.F.R. § 20.1100 (2001); currently, 38 U.S.C.A. § 7104(b) (West 2002); 38 C.F.R. § 20.1100 (2011).  

As the May 2002 decision was final, the Veteran's submission of new evidence in September 2002 constitutes a new claim.  As noted above, the award of compensation payable to a Veteran for aid and attendance and housebound benefits will be effective the date of receipt of claim or date entitlement arose, whichever is later (except as provided in 38 C.F.R. § 3.400(o)(2)).  38 C.F.R. § 3.401(a) (2011).  Based on the information cited above, the earliest possible effective date is September 2002, the date of receipt of the new claim.  Therefore, the Board finds that an effective date for special monthly pension based on the need for aid and attendance earlier than September 18, 2002 is not warranted.


ORDER

New and material evidence having been received, the claim of service connection for an acquired psychiatric disability is reopened and to that extent the appeal is granted.

Entitlement to service connection for an acquired psychiatric disability is denied. 

Entitlement to an earlier effective date than September 18, 2002 for special monthly pension based on the need for aid and attendance is denied.





REMAND

The Board finds that further development is necessary regarding the issue of service connection for residuals of venereal disease before a decision on the merits may be made.  McLendon v. Nicholson, 20 Vet. App. 79 (2006), provides that in disability compensation (service connection) claims, VA must provide a medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  The standards of McLendon are met in this case.

The record contains competent evidence that the Veteran was treated for venereal disease during service.  Additionally, the Veteran submitted statements regarding continuous symptoms of erectile dysfunction since separation from service.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (lay testimony is competent to establish the presence of observable symptomatology that is not medical in nature).  However, the record contains insufficient competent medical evidence on file for VA to make a decision on the claim.  Based on this evidence, the Board finds that a VA examination is necessary regarding the issue of service connection for residuals of venereal disease. 

Accordingly, the issue is REMANDED for the following action:

1. 1. The Veteran should be afforded a VA examination to ascertain the nature and etiology of any residuals of venereal disease.  The relevant documents in the claims file, to include service treatment records, should be made available to and reviewed by the examiner in connection with the examination.  Any tests deemed medically advisable should be accomplished.  The examiner should list any current residuals of the venereal disease to include any erectile dysfunction or impotency.

The examiner should then offer an opinion as to whether it is at least as likely as not (a 50 percent or higher degree of probability) that any current disability is causally or etiologically related to his venereal disease during service.  

A complete rationale should be given for any opinion provided.

2.  After completion of the above and any other development the RO/AMC should deem necessary, the RO/AMC should review the expanded record and readjudicate the claim.  If the claim remains denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case, and should be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review, if otherwise in order

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Veteran is advised to appear and participate in any scheduled VA examination, as failure to do so may result in denial of the claim.  See 38 C.F.R. § 3.655 (2011).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).






______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


